IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                  February 18, 2009
                                 No. 08-10182
                              Conference Calendar             Charles R. Fulbruge III
                                                                      Clerk

ROOSEVELT CARTER

                                            Plaintiff-Appellant

v.

NATHANIEL QUARTERMAN, DIRECTOR, TEXAS DEPARTMENT OF
CRIMINAL JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,


                                            Defendant-Appellee


                 Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:07-CV-2059


Before HIGGINBOTHAM, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
      Roosevelt Carter, Texas prisoner # 1334740, appeals the district court’s
dismissal of his 42 U.S.C. § 1983 complaint for failure to state a claim under 28
U.S.C. § 1915(e)(2)(B)(ii). Carter has filed a motion to proceed in forma pauperis
(IFP) on appeal, challenging the district court’s certification, pursuant to Baugh




      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                   No. 08-10182

v. Taylor, 117 F.3d 197, 199-202 (5th Cir. 1997), that his appeal was not taken
in good faith.
      Because Carter’s brief does not address the reasons for the district court’s
certification decision or the basis of the district court’s dismissal, it is the same
as if the appellant had not appealed the judgment. See Brinkmann v. Dallas
County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987). The district
court’s certification that Carter’s appeal is not taken in good faith is upheld,
Carter’s motion for IFP is denied, and this appeal is dismissed as frivolous. See
Baugh, 117 F.3d at 202 & n.24; 5 TH C IR. R. 42.2.
      Carter is hereby informed that the dismissal of this appeal as frivolous
counts as a strike for purposes of 28 U.S.C. § 1915(g), in addition to the strike
for the district court’s dismissal. See Adepegba v. Hammons, 103 F.3d 383, 387
(5th Cir. 1996). We caution Carter that once he accumulates three strikes, he
may not proceed IFP in any civil action or appeal filed while he is incarcerated
or detained in any facility unless he is under imminent danger of serious
physical injury. See § 1915(g).
      IFP DENIED; APPEAL DISMISSED; SANCTION WARNING ISSUED.




                                         2